DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
I. Election/Restrictions
Applicant’s election without traverse of the species of a method of sensing an analyte in a sample including claims 1-24 in the reply filed on 06/09/2022 is acknowledged.

Specification Objections
1.	The disclosure is objected to because of the following informalities: 
1.1) 	the acronym/term/symbol/variable “NH3” should be spelled out on its first appearance.  
1.2)	the acronym/term/symbol/variable “H2S” should be spelled out on its first appearance.  
1.3)	the acronym/term/symbol/variable “NO” should be spelled out on its first appearance.  
1.4)	the acronym/term/symbol/variable “NO2” should be spelled out on its first appearance.  
1.5)	the variables of the equation “-Δ1G/Go=-(I0-l)/I0x100%” should be defined on their first appearances.  
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. 	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
	2.1. 	It is unclear to determine the meaning of the acronym/term/symbol/variable “NH3” because is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the its first appearance. In addition, the Examiner interprets that said acronym/term/symbol/variable “NH3” is ammonia for in order to apply prior art rejection.
	2.2. 	It is further unclear to determine the meaning of the acronym/term/symbol/variable “H2S” because is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the its first appearance.
	2.3. 	It is further unclear to determine the meaning of the acronym/term/symbol/variable “NO” because is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the its first appearance.
	2.4. 	It is further unclear to determine the meaning of the acronym/term/symbol/variable “NO2” because is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the its first appearance.

3. 	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
	3.1. 	It is unclear to determine the meaning of each of the variables in the equation “-Δ1G/Go=-(I0-l)/I0x100%” because they are neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the its first appearance. In addition, the Examiner interprets that said acronym/term/symbol/variable “NH3” is ammonia for in order to apply prior art rejection.

Examiner’s Note
4.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 4, 5, 10-12, 14, 15, 18, 19, 22 and 24 are/is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dinca et al (Pub. No.: US 2017/0073364 hereinafter mentioned as “Dinca”).

As per claim 1,  Dinca discloses:
A method of sensing an analyte in a sample (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), said method comprising:
exposing the sample to an electrode (Fig. 9, see the interdigitated gold electrodes exposed to a sample or continuous gas-stream of nitrogen N2 and an ammonia/N2. Also see [0123], [0132] and [0052]) comprising a covalent-organic framework (see [0052], [0057], [0064] and [0122]. The metal-organic-framework MOFs of Dinca where the elements are joined by a covalent bond), 
wherein the covalent-organic framework comprises a plurality of metal-coordinated aromatic units (The metal-organic-framework MOFs of Dinca comprise a plurality of coordinated metal-ions with a plurality of fused-aryl-rings / metal-coordinated-aromatic-units. Also see [0025], [0030] [0051], [0077]-[0078], [0097] and/or claims 1 and 16), 
wherein the metal-coordinated aromatic are linked to one another by aromatic linkers (The ligands/linkers. Also see [0032]-[0033], [0037]-[0038], [0051], [0077]-[0078], [0097] and/or claims 1 and 16);
detecting a change in a property of (see [0123], [0053] and [0060]. The changes of the monitored current of Dinca) the electrode (Fig. 9, see the interdigitated gold electrodes exposed to a sample or continuous gas stream of N2 and an ammonia/N2. Also see [0123], [0132] and [0052]); and
correlating the change in the property to the presence or absence of the analyte (see [0123] and [0051]. The current-level and changes are correlated/compared to the presence of ammonia/analyte flow concentration as shown on the graph of Fig. 10 of Dinca).

As per claim 4,  Dinca discloses the method of claim 1 as described above.
Dinca further discloses: 
wherein the metal-coordinated aromatic units (The metal-organic-framework MOFs of Dinca comprise a plurality of coordinated metal-ions with a plurality of fused-aryl-rings / metal-coordinated-aromatic-units. Also see [0025], [0030] [0051], [0077]-[0078], [0097] and/or claims 1 and 16) comprise one or more metals selected from the group consisting of first row transition metals, divalent metals, transition metals, iron, nickel, copper, cobalt, zinc, manganese, platinum, palladium, gold, bismuth, chromium, magnesium, tin, and combinations thereof (see [0034]-[0035], [0118], [0123]-[0124], [0108] and/or  claim 9).

As per claim 5,  Dinca discloses the method of claim 4 as described above.
Dinca further discloses: 
wherein the one or more metals are selected from the group consisting of cobalt, iron, nickel, copper, and combinations thereof (see [0118], [0124] and/or [0108]).

As per claim 10,  Dinca discloses the method of claim 1 as described above.
Dinca further discloses: 
wherein the covalent-organic framework (see [0052], [0057], [0064] and [0122]. The metal-organic-framework MOFs of Dinca where the elements are joined by a covalent bond) has a fully aromatic (see [0052], [0057], [0064] and [0122]. The metal-organic-framework MOFs of Dinca where the elements are joined by a covalent bond) and conjugated structure (see [0138]-[0139] and/or [0077]). 

As per claim 11,  Dinca discloses the method of claim 1 as described above.
Dinca further discloses: 
the analyte comprises a gaseous analyte (see [0123] and [0051]). 

As per claim 12,  Dinca discloses the method of claim 1 as described above.
Dinca further discloses: 
the gaseous analyte is selected from the group consisting of NH3, H2S, NO, NO2, and combinations thereof (see [0123]. The ammonia of Dinca is NH3). 

As per claim 14,  Dinca discloses the method of claim 1 as described above.
Dinca further discloses: 
wherein the change in the property of (see [0123], [0053] and [0060]. The changes of the monitored current of Dinca) the electrode (Fig. 9, see the interdigitated gold electrodes exposed to a sample or continuous gas stream of N2 and an ammonia/N2. Also see [0123], [0132] and [0052]) is correlated to the presence or absence of the analyte by comparing the change in the property to the change in property of the electrode in response to known analytes (see [0123] and [0051]. The current-level and changes are correlated/compared to the presence of ammonia/analyte flow concentration as shown on the graph of Fig. 10 of Dinca). 

As per claim 15,  Dinca discloses:
A covalent-organic framework (see [0052], [0057], [0064], [0118] and [0122]. The metal-organic-framework MOFs of Dinca where the elements are joined by a covalent bond) comprising:
a plurality of metal-coordinated aromatic units (The metal-organic-framework MOFs of Dinca comprise a plurality of coordinated metal-ions with a plurality of fused-aryl-rings / metal-coordinated-aromatic-units. Also see [0025], [0030] [0051], [0077]-[0078], [0097] and/or claims 1 and 16), 
wherein the metal-coordinated aromatic are linked to one another by aromatic linkers (The ligands/linkers. Also see [0032]-[0033], [0037]-[0038], [0051], [0077]-[0078], [0097] and/or claims 1 and 16), and
wherein the covalent-organic framework (see [0052], [0057], [0064], [0118] and [0122]. The metal-organic-framework MOFs of Dinca where the elements are joined by a covalent bond)  is in the form of a fully aromatic (see [0052], [0057], [0064] and [0122]. The metal-organic-framework MOFs of Dinca where the elements are joined by a covalent bond) and conjugated structure (see [0138]-[0139] and/or [0077]).

As per claim 18,  Dinca discloses the covalent-organic framework of claim 15 as described above.
Dinca further discloses: 
wherein the metal-coordinated aromatic units (The metal-organic-framework MOFs of Dinca comprise a plurality of coordinated metal-ions with a plurality of fused-aryl-rings / metal-coordinated-aromatic-units. Also see [0025], [0030] [0051], [0077]-[0078], [0097] and/or claims 1 and 16) comprise one or more metals selected from the group consisting of first row transition metals, divalent metals, transition metals, iron, nickel, copper, cobalt, zinc, manganese, platinum, palladium, gold, bismuth, chromium, magnesium, tin, and combinations thereof (see [0034]-[0035], [0118], [0123]-[0124], [0108] and/or  claim 9).

As per claim 19,  Dinca discloses the covalent-organic framework of claim 18 as described above.
Dinca further discloses: 
wherein the one or more metals are selected from the group consisting of cobalt, iron, nickel, copper, and combinations thereof (see [0118], [0124] and/or [0108]).

As per claim 22,  Dinca discloses the covalent-organic framework of claim 15 as described above.
Dinca further discloses: 
wherein the metal-coordinated aromatic units (The metal-organic-framework MOFs of Dinca comprise a plurality of coordinated metal-ions with a plurality of fused-aryl-rings / metal-coordinated-aromatic-units. Also see [0025], [0030] [0051], [0077]-[0078], [0097] and/or claims 1 and 16) comprise one or more metals selected from the group consisting of first row transition metals, divalent metals, transition metals, iron, nickel, copper, cobalt, zinc, manganese, platinum, palladium, gold, bismuth, chromium, magnesium, tin, and combinations thereof (see [0034]-[0035], [0118], [0123]-[0124], [0108] and/or  claim 9).

As per claim 24,  Dinca discloses the covalent-organic framework of claim 15 as described above.
Dinca further discloses: 
wherein the covalent-organic framework (see [0052], [0057], [0064], [0118] and [0122]. The metal-organic-framework MOFs of Dinca where the elements are joined by a covalent bond) is a component of an electrode (Fig. 9, see the interdigitated gold electrodes having the MOF/Cu3(HITP)2 device. Also see [0123], [0118], [0132] and [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 2 and 16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Dinca in view of Potyrailo et al (Pub. No.: US 2014/0011286 hereinafter mentioned as “Potyrailo”) that incorporates by reference (Pub. No.: US 2012/0116683 hereinafter mentioned as “Incorporation”).

As per claim 2,  Dinca discloses the method of claim 1 as described above.
Dinca discloses the metal-coordinated aromatic units as described above but does not explicitly disclose that they comprise metallophthalocyanine units.
However, Potyrailo further discloses:
wherein the metal-coordinated units comprise metallophthalocyanine units (see [0057]-[0058] and [0094]. The current-level and changes are correlated/compared to the presence of ammonia flow concentration as shown on the graph of Fig. 10 of Dinca).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the metal-coordinated aromatic units of Dinca comprising “the metallophthalocyanine units”, as it is disclosed by Potyrailo, with the motivation and expected benefit related to improving the sensor, MOF, method and measurements by providing the ability to tailor the relative direction of sensing response upon exposure to vapors of different natures and further modulate the diversity and relative direction of the response (Potyrailo, Paragraph [0057]), and also by providing a material that responds to analyte adsorption with more pronounced changes in capacitance or resistance, a sensor with a wider range of analyte (Potyrailo, Paragraph [0058]).
Furthermore, Dinca states that “those of ordinary skill in the art will readily envision a variety of other means and/or structures for performing the functions and/or obtaining the results and/or one or more of the advantages described herein, and each of such variations and/or modifications is deemed to be within the scope of the present invention” (Dinca, Paragraph [0152]).

As per claim 16,  Dinca discloses the covalent-organic framework of claim 15 as described above.
Dinca discloses the metal-coordinated aromatic units as described above but does not explicitly disclose that they comprise metallophthalocyanine units.
However, Potyrailo further discloses:
wherein the metal-coordinated units comprise metallophthalocyanine units (see [0057]-[0058] and [0094]. The current-level and changes are correlated/compared to the presence of ammonia flow concentration as shown on the graph of Fig. 10 of Dinca).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the metal-coordinated aromatic units of Dinca comprising “the metallophthalocyanine units”, as it is disclosed by Potyrailo, with the motivation and expected benefit related to improving the sensor, MOF, method and measurements by providing the ability to tailor the relative direction of sensing response upon exposure to vapors of different natures and further modulate the diversity and relative direction of the response (Potyrailo, Paragraph [0057]), and also by providing a material that responds to analyte adsorption with more pronounced changes in capacitance or resistance, a sensor with a wider range of analyte (Potyrailo, Paragraph [0058]).
Furthermore, Dinca states that “those of ordinary skill in the art will readily envision a variety of other means and/or structures for performing the functions and/or obtaining the results and/or one or more of the advantages described herein, and each of such variations and/or modifications is deemed to be within the scope of the present invention” (Dinca, Paragraph [0152]).

7.	Claim(s) 6, 8, 20 and 22 are/is rejected under 35 U.S.C. 103 as being unpatentable over Dinca in view of Kitagawa et al (Pub. No.: US 2015/0231622 hereinafter mentioned as “Kitagawa”).

As per claim 6,  Dinca discloses the method of claim 1 as described above.
Dinca discloses the aromatic linkers as described above but does not explicitly disclose that they comprise pyrenes.
However, Kitagawa further discloses that
the aromatic linkers comprise pyrenes (see [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the aromatic linkers of Dinca comprising “pyrenes”, as it is disclosed by Kitagawa, with the motivation and expected benefit related to improving the sensor, MOF, method and measurements by adjusting the ratio between the organic structure and the metal nanoparticles, thus, the physical properties of the composite can be easily controlled by changing the ratio between the organic structure derived from the polyvalent ligand of a complex and the metal nanoparticles (Kitagawa, Paragraph [0016]), and also by providing polyvalent ligand capable of reducing the metal to precipitate metal nanoparticles (Kitagawa, Paragraph [0014]).
Furthermore, Dinca states that “those of ordinary skill in the art will readily envision a variety of other means and/or structures for performing the functions and/or obtaining the results and/or one or more of the advantages described herein, and each of such variations and/or modifications is deemed to be within the scope of the present invention” (Dinca, Paragraph [0152]).

As per claim 8,  Dinca discloses the method of claim 1 as described above.
Dinca discloses the aromatic linkers and the metal-coordinated aromatic frameworks as described above but does not explicitly disclose that they are linked through pyrazine rings.
However, Kitagawa further discloses that
the aromatic linkers and the metal-coordinated aromatic frameworks are linked through pyrazine rings (see [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the aromatic linkers and the metal-coordinated aromatic frameworks of Dinca being “linked through pyrazine rings”, as it is disclosed by Kitagawa, with the motivation and expected benefit related to improving the sensor, MOF, method and measurements by adjusting the ratio between the organic structure and the metal nanoparticles, thus, the physical properties of the composite can be easily controlled by changing the ratio between the organic structure derived from the polyvalent ligand of a complex and the metal nanoparticles (Kitagawa, Paragraph [0016]), and also by providing polyvalent ligand capable of reducing the metal to precipitate metal nanoparticles (Kitagawa, Paragraph [0014]).
Furthermore, Dinca states that “those of ordinary skill in the art will readily envision a variety of other means and/or structures for performing the functions and/or obtaining the results and/or one or more of the advantages described herein, and each of such variations and/or modifications is deemed to be within the scope of the present invention” (Dinca, Paragraph [0152]).

As per claim 20,  Dinca discloses the covalent-organic framework of claim 15 as described above.
Dinca discloses the aromatic linkers as described above but does not explicitly disclose that they comprise pyrenes.
However, Kitagawa further discloses that
the aromatic linkers comprise pyrenes (see [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the aromatic linkers of Dinca comprising “pyrenes”, as it is disclosed by Kitagawa, with the motivation and expected benefit related to improving the sensor, MOF, method and measurements by adjusting the ratio between the organic structure and the metal nanoparticles, thus, the physical properties of the composite can be easily controlled by changing the ratio between the organic structure derived from the polyvalent ligand of a complex and the metal nanoparticles (Kitagawa, Paragraph [0016]), and also by providing polyvalent ligand capable of reducing the metal to precipitate metal nanoparticles (Kitagawa, Paragraph [0014]).
Furthermore, Dinca states that “those of ordinary skill in the art will readily envision a variety of other means and/or structures for performing the functions and/or obtaining the results and/or one or more of the advantages described herein, and each of such variations and/or modifications is deemed to be within the scope of the present invention” (Dinca, Paragraph [0152]).

As per claim 22,  Dinca discloses the covalent-organic framework of claim 15 as described above.
Dinca discloses the aromatic linkers and the metal-coordinated aromatic frameworks as described above but does not explicitly disclose that they are linked through pyrazine rings.
However, Kitagawa further discloses that
the aromatic linkers and the metal-coordinated aromatic frameworks are linked through pyrazine rings (see [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the aromatic linkers and the metal-coordinated aromatic frameworks of Dinca being “linked through pyrazine rings”, as it is disclosed by Kitagawa, with the motivation and expected benefit related to improving the sensor, MOF, method and measurements by adjusting the ratio between the organic structure and the metal nanoparticles, thus, the physical properties of the composite can be easily controlled by changing the ratio between the organic structure derived from the polyvalent ligand of a complex and the metal nanoparticles (Kitagawa, Paragraph [0016]), and also by providing polyvalent ligand capable of reducing the metal to precipitate metal nanoparticles (Kitagawa, Paragraph [0014]).
Furthermore, Dinca states that “those of ordinary skill in the art will readily envision a variety of other means and/or structures for performing the functions and/or obtaining the results and/or one or more of the advantages described herein, and each of such variations and/or modifications is deemed to be within the scope of the present invention” (Dinca, Paragraph [0152]).

Allowable Subject Matter
8. 	Claim(s) 3, 7, 9, 17, 21 and 23 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
9.	The following is an examiner's statement of reasons for the objection: 
 
10. 	Regarding claim 3, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the metallophthalocyanine units comprise octatosylaminophthalocyanine. 

11. 	Regarding claim 7, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the pyrenes comprise pyrenetetraone. 

12. 	Regarding claim 9, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the pyrazine rings comprise phenazine. 

13. 	Regarding claim 17, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the metallophthalocyanine units comprise octaamino-nickelphtalocyanine. 

14. 	Regarding claim 21, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the pyrenes comprise pyrenetetraone. 

15. 	Regarding claim 23, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the pyrazine rings comprise phenazine. 

16.	Claims 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if further rewritten in independent form including all of the limitations of the base claim and any intervening claims.

17.	The following is an examiner's statement of reasons why said claims would be allowable: 
	
18. 	Regarding claim 13, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the detected change in the property of the electrode is a change in normalized conductance, and wherein the change in normalized conductance is characterized by the following formula: -Δ1G/Go=-(I0-l)/I0x100%. 

19.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter.

20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Incorporation teaches “Methods and sensors for selective fluid sensing are provided. Each sensor includes a resonant inductor-capacitor-resistor (LCR) sensor that is coated with a sensing material” (Abstract).
b)	Talin (Pub. No.: US 2016/0229873) teaches “A composition including a porous metal organic framework (MOF) including an open metal site and a guest species capable of charge transfer that can coordinate with the open metal site, wherein the composition is electrically conductive. A method including infiltrating a porous metal organic framework (MOF) including an open metal site with a guest species that is capable of charge transfer; and coordinating the guest species to the open metal site to form a composition including an electrical conductivity greater than an electrical conductivity of the MOF.” (Abstract).
c)	LeVan (Pub. No.: US 2012/0152845) teaches “An adsorbent material comprising a metal organic phase and a porous silica phase is provided. The adsorbent material can be a synthesized from at least one porous silica material, one or more metal ions, and at least one organic linker comprising one or more multidentate functional groups capable of forming coordinate bonds with the metal ions. The porous silica can be an ordered mesoporous silica material.” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867